DETAILED ACTION
Claims 1-8 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Hong et al., USPAT 7,693,588 (hereinafter Hong).
Regarding claims 1-8, Hong discloses:
1. A numerical controller comprising: a feature detection unit which detects a feature of a machined shape from a machining program that commands a movement of a tool or a workpiece; an inward-turning amount calculation unit which calculates, based on a servo parameter of a servo controller that drives the tool or the workpiece, the feature of the machined shape detected from the machining program and a machining requirement that specifies a machining condition, a relation formula that determines an inward-turning amount of a machining path with respect to a program path; and a feedrate determination unit which determines a feedrate that is optimized with the relation formula (C5 L49-65, C12 L57-67 and C16 L58-65 - -  receiving part dimensions and shapes from a part program; calculating a tool path and feedrates for a servo system.  It can be noted that inward-turning is being interpreted as concave turns in an arc motion.  Determining a nominal federate and slowdown feedrates).

2. The numerical controller according to claim 1, wherein the feature of the machined shape includes at least one of a curvature and a length of a minute segment (C5 L49-65, C12 L57-67 and C16 L58-65 - -  the machine shape may include arc shapes).

3. The numerical controller according to claim 1, wherein the servo parameter includes disabling of feedforward or a feedforward coefficient (C5 L49-65, C12 L57-67 and C16 L58-65 - -  TBC Control Signal Protection – utilizing feed forward control signals and feedback control signals for servo control purposes).

4. The numerical controller according to any one of claim 1, wherein the machining condition includes at least one of a method of acceleration/deceleration after interpolation, an acceleration/deceleration time constant after interpolation, an allowable acceleration caused by acceleration/deceleration of arc interpolation and a minute segment allowable acceleration  (C5 L49-65, C12 L57-67 and C16 L58-65 - -  the Numerical Control may interpolate between these discrete points to thereby define a desired trajectory or tool path formed of contiguous lines and arcs).

5. The numerical controller according to claim 1, comprising the servo controller (C5 L49-65, C12 L57-67 and C16 L58-65 - -  control unit for calculating and providing servo commands).

6. A CNC machine tool comprising: the numerical controller according to claim 1; and the servo controller which receives a control command from the numerical controller so as to drive the tool or the workpiece (C5 L49-65, C12 L57-67 and C16 L58-65 - -  control unit for calculating and providing servo commands).

7. A numerical control method of a numerical controller, the numerical control method comprising: detecting a feature of a machined shape from a machining program that commands a movement of a tool or a workpiece; calculating, based on a servo parameter of a servo controller that drives the tool or the workpiece, the feature of the machined shape detected from the machining program and a machining requirement that specifies a machining condition, a relation formula that determines an inward-turning amount of a machining path with respect to a program path; and determining a feedrate that is optimized with the relation formula (C5 L49-65, C12 L57-67 and C16 L58-65 - -  receiving part dimensions and shapes from a part program; calculating a tool path and feedrates for a servo system.  It can be noted that inward-turning is being interpreted as concave turns in an arc motion.  Determining a nominal federate and slowdown feedrates).

8. A non-transitory computer readable recording medium recording a numerical control program which instructs a computer serving as a numerical controller to execute: processing which detects a feature of a machined shape from a machining program that commands a movement of a tool or a workpiece; processing which calculates, based on a servo parameter of a servo controller that drives the tool or the workpiece, the feature of the machined shape detected from the machining program and a machining requirement that specifies a machining condition, a relation formula that determines an inward-turning amount of a machining path with respect to a program path; and processing which determines a feedrate that is optimized with the relation formula (C5 L49-65, C12 L57-67 and C16 L58-65 - -  receiving part dimensions and shapes from a part program; calculating a tool path and feedrates for a servo system.  It can be noted that inward-turning is being interpreted as concave turns in an arc motion.  Determining a nominal federate and slowdown feedrates).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS R ORTIZ RODRIGUEZ whose telephone number is (571)272-3766.  The examiner can normally be reached on Mon-Fri 10:00 am- 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS R ORTIZ RODRIGUEZ/               Primary Examiner, Art Unit 2119